                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

PHILMAR DAIRY, LLC; ARCH DIAMOND, LLC;
MOONSTONE DAIRY, LLC; and HENDRIKA
DAIRY, LLC,

                             Plaintiffs/Counter-Defendants,

v.                                                               2:18-CV-00530-SMV-KRS

ARMSTRONG FARMS and RANDY
ARMSTRONG,

                             Defendants/Counterclaimants.


            ORDER GRANTING PART JOINT MOTION TO EXTEND AND
                     EXTENDING CERTAIN DEADLINES

       THIS MATTER comes before the Court on the parties’ joint motion to extend certain

deadlines. (Doc. 108). The Court has considered the parties’ submission and concludes there is

good cause to do so as modified below.

       IT IS, THEREFORE, ORDERED the parties joint motion (Doc 108) is GRANTED and

following deadlines set forth in Documents 70 and 78 are amended as follows:

       (a) Document 70’s motions-in-limine deadline is now July 8, 2019;

       (b) Document 78’s motions deadline is now May 1, 2019, except for Daubert motions

          which shall be filed on or before May 20, 2019. Depending on its ruling on pending

          motions, the Court may extend the Daubert motions and discovery deadlines further.



                                                  ___________________________
                                                  KEVIN R. SWEAZEA
                                                  UNITED STATES MAGISTRATE JUDGE
